Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Applicants’ amendment, response and terminal disclaimers filed April 12, 2021 have been received and entered.
The following is an examiner’s statement of reasons for allowance: 
Accordingly, the rejections made under obviousness-type double patenting over claims 1-20 of U.S. Patent No. 10,213,371 B2; claims 1-20 of U.S. Patent No. 10,385,490 B2; claims 1-8 and 12-21 of U.S. Patent No. 8,985,536 B2; claims 1-9 and 16-20 of U.S. Patent No. 8,895,537 B2; claims 1-23 of U.S. Patent No. 9,271,950 B2; claims 1-26 of U.S. Patent No. 9,308,213 B2; claims 1-7 of U.S. Patent No. 9,381,180 B2; claims 1-8 of U.S. Patent No. 10,849,869 B2; claims 1-22 of U.S. Patent No. 9,326,958 B2; claims 1-21 of U.S. Patent No. 9,683,980 B2; claims 1-20 of U.S. Patent No. 9,744,132 B2; claims 1-20 of U.S. Patent No. 9,750,810 B2; claims 1-20 of U.S. Patent No. 9,827,215 B2 and claims 1-20 of U.S. Patent No. 10,695,435 B2 as set forth in the previous Office action dated January 12, 2021 at pages 2-16 as applied to claims 1-20 are hereby WITHDRAWN because the applicants filed terminal disclaimers.
Accordingly, the rejection made under provisional obviousness-type double patenting over claims 1-25 of copending application No. Application No. 16/818,668 (reference application) as set forth in the previous Office action dated January 12, 2021 at pages 16-18 as applied to claims 1-20 is hereby WITHDRAWN because the applicants filed a terminal disclaimer.
Allowable Subject Matter
Claims 1-20 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629